

116 HR 6896 IH: No TikTok on Government Devices Act
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6896IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Mr. Buck (for himself, Mr. Correa, Mr. McCaul, Mr. Abraham, Mr. Banks, Mr. Biggs, Mr. Budd, Ms. Cheney, Mr. Crawford, Mr. Crenshaw, Mr. DesJarlais, Mr. Gaetz, Mr. Gohmert, Mr. Gosar, Mr. Harris, Mrs. Hartzler, Mr. Norman, Mr. Perry, Mr. Reschenthaler, Mr. Rice of South Carolina, Mr. Spano, Mr. Steube, Mr. Tipton, Mr. Weber of Texas, Mr. Wright, Mr. Yoho, Mr. Dunn, Mrs. Walorski, Mr. Smith of New Jersey, and Mr. Stewart) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit certain individuals from downloading or using TikTok on any device issued by the United States or a government corporation.1.Short titleThis Act may be cited as the No TikTok on Government Devices Act.2.Prohibition on downloading or using TikTok by Federal employees(a)In generalExcept as provided in subsection (b), no employee of the United States, officer of the United States, Member of Congress, congressional employee, or officer or employee of a government corporation may download or use TikTok or any successor application developed by ByteDance or any entity owned by ByteDance on any device issued by the United States or a government corporation.(b)ExceptionSubsection (a) shall not apply to any investigation, cybersecurity research activity, enforcement action, disciplinary action, or intelligence activity.